internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-103685-99 date date x h w president trustee date date date date date dear this letter responds to a date ruling_request and subsequent correspondence submitted on behalf of x by its authorized representative requesting relief under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on date and elected to be an s_corporation effective date one of x’s original shareholders h died on date owning big_number shares or dollar_figure percent of x’s stock decedent’s will established three testamentary trusts the trusts h’s spouse w is the sole income_beneficiary of the trusts trustee represents that the trusts have at all times met and continue to meet the requirements of a qualified_subchapter_s_trust qsst under sec_1361 of the code h’s estate held h’s x stock until date when the stock was transferred to the trusts w was unaware of the need to file qsst elections for the trusts x’s accountant who is the current trustee of the trusts discovered w’s failure_to_file the qsst elections on or around date immediately thereafter x requested this ruling and w filed qsst elections with the internal_revenue_service x and its shareholders have agreed to make any adjustments that the commissioner may require due to the inadvertent termination of x's s election the president of x represents that the terminating event was not motivated by tax_avoidance or any retroactive tax planning the president also represents that x has viewed and treated itself as an s_corporation since date sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 of the code defines the term small_business_corporation for taxable years on or before date as a domestic_corporation which is not an ineligible_corporation and that does not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual sec_1362 of the code provides that an election under sec_1362 shall terminate whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that any termination under sec_1362 will be effective on and after the date of cessation sec_1362 of the code provides that if an election under sec_1362 by any corporation was terminated under paragraph or of sec_1362 the secretary determines that the termination was inadvertent no later than a reasonable period of time after discovery of the event resulting in the termination steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the terminating event the corporation will be treated as continuing to be an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we hold that as a result of w’s failure to timely file qsst elections x’s s election terminated the day after the day period that began on the day that the stock was transferred to the trusts we also hold that the termination was inadvertent within the meaning of sec_1362 of the code we further hold that under the provisions of sec_1362 of the code x will be treated as continuing to be an s_corporation from the day of x's termination and thereafter provided x's s_corporation_election was not otherwise invalid and provided that the election was not otherwise terminated under sec_1362 in addition from the day of x's termination and thereafter the trusts will be treated as trusts described in sec_1361 and w will be treated for purposes of sec_678 as the owner of that portion of the trusts which consist of x stock if x or its shareholders fail to treat x and the trusts as described above this ruling will be null and void except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code particularly we neither express nor imply any opinion concerning whether the trusts are or ever were qualified subchapter_s trusts within the meaning of sec_1361 of the code this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file a copy of this letter is being sent to x sincerely j thomas hines senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of letter copy for sec_6110 purposes
